Title: [May 1761]
From: Washington, George
To: 




May 24th. Betty from Riverside Quarter came home Sick & did not again in a Condition to work till the 13th. July fol.


   
   Riverside Quarter, or River Quarter, a newly developed part of the Mount Vernon crop land, was in the 1,806 acres of land GW had bought from William Clifton in 1760. Most of the remaining cleared land in the Neck owned by GW was, in 1760, being worked by tenants. Riverside Quarter became the basis for the larger River plantation (later River Farm) that GW developed in subsequent years.



   
   GW had gone to Frederick County early in May to campaign for reelection to the House of Burgesses. He and George Mercer won the two seats in the assembly despite a determined campaign by GW’s old lieutenant from the Virginia Regiment, Adam Stephen (see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:55–56, 61–62).



